Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/819,690 filed on 3/16/2020 in which claims 1-20 are presented for examination.
Status of Claims
 Claims 1-20 are pending, of which claims 1, 12, and 20 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Information Disclosure Statement
References cited in the IDS filed on 3/16/2020 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 5, 6, 8, 12, 16, and 20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-4, 11, and 12 of US Patent No. 10,632,315.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have 
As to claim 1, limitations of claim 1 is included in the limitations of claim 1 of US Patent 10,632,315 as follows.
16/819,690
10,632,315
1.    A method for use with an implantable medical device (IMD), the method comprising:
for each message, of a plurality of messages received within a specified period while a communication capability of the IMD is enabled, determining whether the message is valid or invalid; and 






in response to determining that an amount of invalid messages received during the specified period reaches a specified threshold, temporarily disabling a communication capability of the IMD.

enabling a communication capability of the IMD during a message alert period, and monitoring for a message while the communication capability of the IMD is enabled during the message alert period; (b) in response to receiving a message during the message alert period, (b.1) determining whether the message is valid or invalid; 
(b.2) in response to determining that the message is invalid, (b.2.i) ignoring the message, (b.2.ii) incrementing an invalid message count, (b.2.iii) monitoring for a further message during the message alert period, when the invalid message count has not yet reached a corresponding invalid message count threshold, and (b.2.iv) disabling the communication capability of the IMD for a disable period, when the invalid message count reaches the corresponding invalid message count threshold; and (b.3) in response to determining that the message 


As to claims 12 and 20, which is/are similar to claim 1, limitations of claim 12 and 20 is/are included in the limitations of claim 1 or claim 11 of US Patent 10,632,315.
As to claim 5, limitations of claim 5 is included in the limitations of claim 2 of US Patent 10,632,315 as follows.
16/819690
10,632,315
5.    The method of claim 1, wherein the communication capability of the IMD, which is temporarily disabled in response to the amount of invalid messages received during the specified period reaching the specified threshold, comprises a communication capability related to at least one of a receiver or a transmitter of the IMD.

2. The method of claim 1, wherein the communication capability of the IMD, which is enabled during the message alert period, and which is disabled when the invalid message count reaches the corresponding invalid message count threshold, comprises at least one of the following: a receiver of the IMD; an input to the receiver of the IMD; or an output from the receiver of the IMD.



As to claim 6, limitations of claim 6 is included in the limitations of claim 4 of US Patent 10,632,315 as follows.
16/819690
10,632,315
6.    The method of claim 1, wherein the temporary disabling of the communication capability of the IMD is performed for a disable period that comprises a specified number of cardiac cycles or a specified length of time.

4. The method of claim 1, wherein the disable period during which the communication capability of the IMD is disabled, in response to the invalid message count reaching the corresponding invalid message count threshold, comprises one of the following: a specified number (N) of cardiac cycles, where N is an integer that is equal to or greater than 1; or a specified number of unit(s) of time.


As to claim 8, limitations of claim 8 is very similar to the limitations of claim 3 of US Patent 10,632,315 as follows.
16/819690
10,632,315
8.    The method of claim 1, wherein the IMD includes both a first receiver and a second receiver, wherein the first receiver 

wherein: the IMD includes a first receiver and a second receiver; the first receiver is used to selectively wakeup the second receiver; the second receiver when awake consumes more power than the first receiver; the method reduces how often the first receiver wakes up the second receiver and thereby reduces how much power is consumed by the second receiver; and the communication capability of the IMD, which is enabled during the message alert period, and which is disabled when the invalid message count reaches the corresponding invalid message count threshold, comprises at least one of the following: the first receiver; an input to the first receiver; or an output from the first receiver.


As to claim 10, limitations of claim 10 is very similar to the limitations of claim 4 of US Patent 10,632,315 as follows.
16/819690
10,632,315
10.    The method of claim 1, wherein the specified period comprises a an entire cardiac cycle or a specified portion thereof.



Accordingly, the instant application’s listed above claim language is not patentably distinct from claims 1-4, 11, and 12 of the US Patent No. 10,469,461.
Allowable Subject Matter
Claims 2-4, 7, 9, 10, 13-18 are allowed.
 Claims 6, 8 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 5, 11, 12, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoder et al. (US 2017/0216610 A1) hereinafter Yoder.
As to claim 1, Yoder teaches a method for use with an implantable medical device (IMD) (see Fig. 2 Implantable device 104 and para. [0006] for the implantable device 104 including an implantable medical device; see para. [0007] “In some embodiments, the communication component is further configured to disable the telemetry connection with the external device and prevent additional communication with the external device for a defined period of time based on a determination that the external device fails to be authorized to communicate with the IMD. The defined period of time can be a static period of time or a period of time that can change from time to time based on configuration or programming of the IMD, or based on one or more different factors.”), the method comprising:
for each message, of a plurality of messages received within a specified period  (see Fig. 6, step 604 “Implantable device receives downlink packet within defined time window” and 610 “Implantable device receives another downlink packet within defined time window”) while a communication capability of the IMD is enabled (see para. [0008]-[0010] It is noted that the communication component of IMD is configured to establish the telemetry connection with an external device using BLE communication protocol.; see para. [0036] and [0037] about IMD broadcasting advertisement messages and an external device sending connection request to the IMD upon detection of the advertisement messages to initiate activation of an IMD receiver and establishment of communication with the external device),
 	determining whether the message is valid or invalid (see Fig. 6, step 606 “Implantable device determines whether the external device is authorized for telemetry based on analysis of downlink packet”, step 614 “Implantable device determines whether a number of times the external device failed authorization exceeds a threshold amount”; see para. [0015] “…the deactivating is further based on a determination that the amount of telemetry communication exceeds another threshold amount.”; and 
in response to determining that an amount of invalid messages received during the specified period reaches a specified threshold, temporarily disabling a communication capability of the IMD (see Fig 6, steps 614 and 616 and para. [0038] “If the information received at the implantable device 104 is not received within a defined window of time or if the information received at the implantable device 104 is invalid (e.g., due to invalid communication parameters, invalid authentication information, etc.), the implantable device 104 can terminate the initial telemetry connection.”, [0039] and [0043]).
Claims 12 and 20 have the similar limitations as claim 1, and hence same rejection rationale is applied.
As to claim 5, in view of claim 1, Yoder teaches wherein the communication capability of the IMD, which is temporarily disabled in response to the amount of invalid messages received during the specified period reaching the specified threshold, comprises a communication capability related to at least one of a receiver or a transmitter of the IMD (see para. [0044] “For example, the telemetry regulation procedure can monitor an amount of time telemetry operations of the implantable device 104 are active or turned on, referred to herein as on-time (e.g., wherein active or turned on telemetry operations include activation of a receiver and/or a transmitter of the implantable device 104). The telemetry regulation procedure can further compare a monitored duration of telemetry on-time within a defined period of time against a threshold on-time duration (e.g., of N minutes) allowed for the defined period of time.” and [0055]).
As to claim 16, in view of f claim 12, Yoder teaches  a transmitter configured to transmit messages to at least one of another IMD or a non-implanted device;
wherein the communication capability associated with the IMD, which is temporarily disabled when the amount of invalid messages received during the specified period reaches the specified threshold, comprises a communication capability related to at least one of the receiver or the transmitter of the IMD  (see para. [0044] “For example, the telemetry regulation procedure can monitor an amount of time telemetry operations of the implantable device 104 are active or turned on, referred to herein as on-time (e.g., wherein active or turned on telemetry operations include activation of a receiver and/or a transmitter of the implantable device 104). The telemetry regulation procedure can further compare a monitored duration of telemetry on-time within a defined period of time against a threshold on-time duration (e.g., of N minutes) allowed for the defined period of time.” and [0055]).



As to claims 11 and 19, in view of claims 1 and 12, respectively, Yoder teaches wherein the IMD is configured to perform pacing therapy (see para. [0013] “…a method of communicating by an implantable medical device configured to at least one of obtain sensed physiological data associated with a patient or deliver a therapy to the patient”), and wherein while the communication capability of the IMD is disabled the IMD operates in a mode that does not depend on communications with another IMD (see para. [0092] “If the amount of telemetry usage exceeds a threshold amount, the telemetry regulation component 206 can direct the communication component 202 to disable or prevent telemetry with the external device 116 and/or other external devices for another period of time (e.g., a remainder of the calendar day). Likewise, in response to a determination that an amount of telemetry usage during the time period fails to exceed the threshold amount, the telemetry regulation component 206 can direct the communication component 202 to maintain enablement of telemetry communication according to the telemetry protocol employed by the implantable device 104.”; The examiner considers the external device includes another IMD.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “means for determining” and “means for temporarily disabling” in claim 20 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “means for determining” and “means for temporarily disabling” in claim 20 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497